                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON

 1
                                                                Aug 14, 2019
 2                                                                   SEAN F. MCAVOY, CLERK

 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 SERENA DUNN,
10               Plaintiff,                        NO. 2:19-cv-00077-SAB
11               v.
12 EDWARD RICHARDSON, in his                       ORDER OF DISMISSAL
13 personal capacity, and SPOKANE
14 PUBLIC SCHOOL, DISTRICT 81,
15               Defendants.
16
17        Before the Court is the parties’ Stipulation re Entry of Dismissal Order with
18 Prejudice, ECF No. 10. The parties stipulate and request the Court dismiss this
19 matter with prejudice, and without costs or attorney fees to any party. Pursuant to
20 Fed. R. Civ. P. 41(a)(1)(A)(ii) and the joint wishes of the parties, the Court finds
21 good cause to accept the stipulation and enter it into the record.
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER OF DISMISSAL Ԅ 1
 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. The parties’ Stipulation and Order of Dismissal, ECF No. 10, is
 3 ACCEPTED and ENTERED into the record.
 4        2. This matter is DISMISSED with prejudice and without costs or attorney
 5 fees to any party.
 6        3. Any pending motions are dismissed as moot.
 7        4. The trial date and any remaining pretrial deadlines are stricken
 8        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 9 this Order, to provide copies to counsel, and close this file.
10        DATED this 14th day of August 2019.
11
12
13
14
15
16
17                           Stanley A. Bastian
18                       United States District Judge
19
20
21
22
23
24
25
26
27
28

     ORDER OF DISMISSAL Ԅ 2
